State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: April 30, 2015                     106266
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

WILLIAM WALKER,
                    Appellant.
________________________________


Calendar Date:    March 26, 2015

Before:    Peters, P.J., Lahtinen, Rose and Devine, JJ.

                              __________


     Theodore J. Stein, Woodstock, for appellant.

      D. Holley Carnright, District Attorney, Kingston (Danielle
Scarduzio of counsel), for respondent.

                              __________


Rose, J.

      Appeal from a judgment of the County Court of Ulster County
(Williams, J.), rendered August 22, 2013, which resentenced
defendant upon his plea of guilty of the crime of possessing a
sexual performance by a child.

      Defendant was convicted upon his guilty plea of possessing
a sexual performance by a child and, at the time of the plea,
County Court (Bruhn, J.) admonished defendant that it would not
be bound by the sentencing agreement if he "commit[ted] any new
crimes" or was "arrested again for any reason." He allegedly
violated the admonishments and received an enhanced sentence of
1a to 4 years in prison. Upon appeal, we vacated the sentence
and remitted the matter so that County Court could conduct an
inquiry into the scope of the admonishments "and whether
                              -2-                  106266

defendant was entitled to a hearing to establish any violation
of" them (101 AD3d 1350, 1351 [2012]). County Court (Williams,
J.) conducted a hearing and determined that defendant had indeed
violated the admonishments. As such, the court resentenced
defendant to a prison term of 1a to 4 years. Defendant now
appeals.

      We affirm. Inasmuch as defendant has served the enhanced
sentence in full, his contention that County Court improperly
imposed it is academic (see People v Nicholson, 31 AD3d 468, 469
[2006], lv denied 7 NY3d 850 [2006]). In any event, our review
of the hearing transcript reveals that County Court complied with
the mandates set out in People v Outley (80 NY2d 702, 713
[1993]), and we find no basis to disturb the determination that
defendant violated the admonishments. Defendant further asserts
that the admonishments were not a proper part of his guilty plea.
That argument, to the extent that it may properly be advanced
upon this appeal from a resentence (cf. CPL 450.30), is
unpreserved because defendant failed to advance it before County
Court (see People v Radek, 202 AD2d 847, 848-849 [1994], lv
denied 83 NY2d 914 [1994]).

     Peters, P.J., Lahtinen and Devine, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court